Citation Nr: 0827286	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk



INTRODUCTION

The veteran had active service from July 1944 to September 
1945.

In An August 2005 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
granted service connection for the veteran's PTSD and 
assigned an initial 50 percent rating for PTSD. 


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas.  However, the PTSD does not 
cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but 
no greater, for PTSD has been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that June 
2005 VCAA notice letter prior to initially adjudicating the 
veteran's claim in September 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  The more recent December 2007 letter also 
informed the veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Since providing that 
additional notice, the RO has not gone back and readjudicated 
his claim by way of a subsequent supplemental statement of 
the case (SSOC).  So in essence, based on the above caselaw, 
the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran did not submit any 
additional pertinent evidence in response to the December 
2007 VCAA notice letter.  Therefore, the absence of a 
subsequent SSOC after this notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, VA medical records, and 
private and VA examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to a Rating Higher than 50 
Percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD, currently evaluated as 
50 percent disabling under 38 C.F.R. 
§ 4.130, DC 9411, post-traumatic stress disorder.  Under this 
diagnostic Code: 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2007).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.
In assessing the evidence of record, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
In June 2005, the veteran was assigned two different GAF 
scores.  A private psychologist (J.M., Ph.D.) assigned the 
veteran a GAF score of 60, while a private physician (Drs. 
H.V. and D.K.) conducting the fee-based VA examination 
assigned the veteran a GAF score of 48.  According to the 
DSM-IV, a GAF score in the range of 51-60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41-50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Although GAF scores are important in 
evaluating mental disorders, the Board must consider all the 
pertinent evidence of record and set forth a decision based 
on the totality of the evidence.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

In June 2005, the veteran had a fee-based VA examination by 
Dr. H.V. and Dr. D.K., a private psychologist and a private 
psychiatrist.  The claims file was reviewed.  The veteran 
stated he experiences symptoms of: depression, insomnia, 
intrusive thoughts about the war, and nightmares.  The 
veteran also stated that he is obsessed with WWII, and has 
pictures of the war and combat in every room in the house.  

Dr. H.V. and Dr. D.K. noted that the veteran's thought 
process was marked by hopelessness, helplessness and 
worthlessness.  His communication was impaired, and his 
insight was superficial.  Dr. H.V. and Dr. D.K. noted that 
the veteran showed little insight into his situation and the 
nature of his illness.  His impulse control was fair to poor, 
and his judgment was mild.  It was noted that the veteran 
does not have delusions or alcohol abuse.  Additionally, it 
was determined that the veteran presented symptoms of Major 
Depression Disorder (MDD) secondary to symptoms of PTSD.  Dr. 
H.V. and Dr. D.K. stated that the veteran showed persistent 
symptoms most of the time most of the day of anhedonia and 
avolition, including loss of enjoyment and energy, 
hopelessness and worthlessness, impairment of concentration, 
focus, and memory, as well as libido.  The veteran expressed 
himself with difficulty and made little eye contact.  During 
the examination, the veteran had poor concentration and was 
easily distractible.  The veteran was also angry and 
irritable, and his affect was constricted; however, the 
veteran did cooperate with the examination.

Dr. H.V. and Dr. D.K. determined that the veteran's overall 
mental and social functioning had deteriorated over the past 
year.  They gave the veteran a GAF score of 48, indicating 
serious impairment in social and occupational functioning.  
Dr. H.V. and Dr. D.K. stated that the veteran was 
experiencing reduced reliability and productivity due to 
disturbances of motivation and mood as well as difficulty in 
establishing and maintaining effective relationships.  It was 
noted that the veteran was able to manage his own financial 
affairs.

In December 2005, the veteran was also treated by the VA 
Medical Center (VAMC) for his PTSD.  The veteran stated he 
does not have suicidal or homicidal ideation, intent, or 
plan.  He has never been on any psychiatric medication.  The 
veteran does not use tobacco or street drugs.  He does take 
three shots of brandy daily, which does not get him 
inebriated.  The veteran stated he was a widower (his wife 
passed away three years ago, after 53 years of marriage) with 
one son, age 57.  The veteran noted no change in his libido.  
The veteran last worked in 1984, and is currently being given 
VA compensation for Individual Unemployability.  

The VA physician noted that the veteran does not have any 
impairments in the ability to care for himself, including 
grooming, food preparation, money management, safety issues, 
and driving.  It was noted that the veteran's attire, 
grooming, eye contact, and thought content were appropriate.  
His speech and language were spontaneous, his mood was 
stable, and his response to the examiner was friendly.  
Additionally, his speech affect was within normal range.  It 
was noted that the veteran did not have any hallucinations, 
delusions, or illusions.  The veteran's self-perception was 
within normal limits.  His attention and concentration were 
normal, and his memory was unimpaired.  His cognition, 
insight, and judgment were intact, and his general fund of 
knowledge was satisfactory.  His impulse control was also 
good.  

The veteran was also treated by a private psychologist, Dr. 
J.M., from June 2005 to December 2006.  

In June 2005, Dr. J.M. noted the veteran was married.  Dr. 
J.M. stated the veteran appeared younger than his actual age, 
and that he did not appear to be experiencing any 
psychological discomfort.  The veteran demonstrated a normal 
range of affective mechanisms, without disorder of mood.  His 
overall affect and mood appeared to be euthymic.  The 
veteran's ability to verbalize his thoughts was considered by 
Dr. J.M. to be within normal expectations.  The veteran 
demonstrated logical coherent thoughts without the existence 
of a thought disorder.  The veteran's sensorium was quite 
clear as was demonstrated by his orientation to all spheres 
and his ample display of recollections concerning recent and 
remote events.  His intelligence appeared to be at an average 
level as manifested by his general fund of knowledge.  He 
demonstrated good judgment and insight.  Dr. J.M. noted that 
the veteran appeared to have a clear understanding of the 
circumstances surrounding the problems that brought him into 
the office, and he demonstrated good insight into the events 
surrounding his life.  The veteran was given a GAF score of 
60.

In June 2005, December 2005 and March 2006, Dr. J.M. 
determined that the veteran appears to have a sense of 
foreshortened future.  At times, he wonders what is the point 
of it all.  He is blunt, irritable, and often has angry 
outbursts directed to the people around him.  He is now at 
the point where he should be enjoying retirement, but 
continues to have difficulty with sleep and relationships.  
Dr. J.M. stated the veteran's poor attitude is because he 
cannot completely trust other people.  He experiences 
disturbing memories of traumatic events from WWII on a 
frequent bases.  He also experiences repeated disturbing 
dreams of those stressful events and has flashbacks 
concerning his combat situations.  The veteran has lost 
interest in the activities he once enjoyed and feels somewhat 
distant and cut-off from the people around him.

In December 2006, Dr. J.M. determined that the veteran 
frequently experiences disturbing memories of traumatic 
events from WWII.  He experiences repeated disturbing dreams 
of those stressful events and has flashbacks concerning his 
combat situations.  He also has some guilt, shame, and 
remorse.
This evidence, particularly the June 2005 VA examination, 
establishes that the veteran is entitled to a higher 70 
percent rating because it suggests that the veteran's PTSD 
causes occupational and social impairment with deficiencies 
in most areas of his life.  The VA examiners gave the veteran 
a GAF score of 48, indicating serious occupational and social 
impairment.  The VA examiners noted that the veteran's 
judgment, mood, behavior, relationships, reliability, and 
productivity were impaired and affected by his PTSD.  The VA 
examiners also noted that the veteran experienced persistent 
symptoms of loss of enjoyment and energy, hopelessness and 
worthlessness, impairment of concentration, focus, and 
memory, as well as libido.  The private psychologist, Dr. 
J.M., determined that the veteran has lost interest in the 
activities he once enjoyed and feels somewhat distant and 
cut-off from the people around him.  Dr. J.M. also stated 
that the veteran appears to have a sense of foreshortened 
future, and at times, wonders what is the point of it all.  
The evidence also established that the veteran is blunt, 
irritable, and often has angry outbursts directed to the 
people around him.    

Therefore, considering this evidence in the aggregate, the 
Board finds that the overall disability picture for the 
veteran's PTSD more closely approximates a higher 70 percent 
rating.  Although he admittedly does not display all of the 
symptoms listed for a rating at this higher level, he does 
display symptoms of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Concerning this, keep in 
mind, as previously mentioned, the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are mere examples providing guidance as 
to the type and degree of severity, or their effects on 
social and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Therefore, based on the findings mentioned, the severity of 
the veteran's PTSD is most commensurate with a higher 70 
percent rating, so this rating must be assigned.  See 
38 C.F.R. § 4.7. 

The veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA 
examiners' comments.  Moreover, the veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his PTSD symptoms.  See Falzone v. Brown, 8 Vet. App. 398 
(1995); Heuer v. Brown, 7 Vet. App. 379 (1995).

The veteran is not, however, entitled to an even higher 100 
percent rating for his PTSD.  Although the veteran has 
established that he is incapable of working (substantially 
gainful employment) on account of his PTSD, the veteran has 
not established his PTSD causes total occupational and social 
impairment.  Until recently, the veteran had been married to 
the same woman for over 50 years.  The evidence also 
establishes that the veteran is able to perform the 
activities of daily living, including bathing, grooming, and 
managing his own finances.

Additionally, the evidence does not establish that the 
veteran's PTSD presents any of the specified symptoms for a 
100 percent rating, including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, he is not entitled to a 100 percent 
rating.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability PTSD has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent disability rating is granted for PTSD, subject 
to the laws and regulations governing the payment of VA 
compensation.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


